Citation Nr: 1734873	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  07-34 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Dublin, Georgia


THE ISSUE

Whether the change of the Veteran's means test eligibility category from exempt to required and possible copay billing for VA health care received for the period of May 12, 2006 through May 11, 2007, was proper.


ORDER

The change of the Veteran's means test eligibility category from exempt to required and possible copay billing for VA health care received for the period of May 12, 2006 through May 11, 2007, was proper, and the appeal is denied.


FINDING OF FACT

The Veteran did not provide financial information during the calendar year on which VA can determine his eligibility for copay exemption; the Veteran refused to provide financial information during that time on which VA could make a determination for eligibility.

CONCLUSION OF LAW

The criteria for copay exempt care were not met, and the change of the Veteran's means test eligibility category from exempt to required and possible copay billing for the period of May 12, 2006 through May 11, 2007, was proper. 38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service from January 1982 to September 1985.

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care, meaning that his or her attributable income is not greater than a specified income threshold, which is updated annually.  38 U.S.C.A. §§ 1710(a)(2)(G), 1722(a)(3); 38 C.F.R. § 3.29.  A veteran is unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  If a veteran does not qualify under 38 U.S.C.A. § 1710(a)(2)(G), he or she will be responsible for a co-payment for VA healthcare services that relate to nonservice-connected disorders.

Determinations with respect to attributable income shall be made in the same manner, including the same sources of income and exclusions from income, as determinations with respect to income are made for determining eligibility for pension under 38 C.F.R. §§ 3.271 and 3.272.  The term "attributable income" means income for the calendar year preceding application for care, determined in the same manner, in which an income determination is made for pension purposes under 38 U.S.C.A. § 1521.  38 U.S.C.A. § 1722(f)(1); 38 C.F.R. § 17.47(d)(4).

In general, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. §§ 3.271 and 3.272.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  Generally, regular or irregular payments associated with stocks, bonds, and trusts, are not among the payments that are excluded by statute.  38 C.F.R. § 3.271(1), (2); 3.272 (2016).

On May 12, 2006, the Veteran was asked to update his Health Benefits Renewal Form, VA Form 10-10 EZR (Means Test), by the Atlanta VAMC.  At that time, the Veteran declined to provide VA any income information.  He was therefore found to be required to pay a copay and his status was changed from exempt to non-exempt/required, as a result of his refusal to provide the required information to determine his eligibility.  

In December 2006, the Veteran again called to request an edit to his Means Test; he requested that his dependents be removed from his Means Test.  The Veteran, however, again declined to provide any income information on which his eligibility for exempt copay status could be determined.  

In 2007, the Veteran began disputing several charges that he was billed as a result of receiving treatment services through VA.  It appears that the Veteran clarified his copay status at some point, as an April 2008 letter indicates that the Veteran's exempt copay status would expire on May 12, 2008, which indicates that the Veteran had copay exempt status from May 12, 2007 through May 12, 2008.

The first evidence in the claims file of any income information regarding 2006 is a VA Form 10-10EZR dated January 2008.  

In his April 2017 hearing, the Veteran testified that he did not work in 2006 and that the only income he had was his Social Security benefits.  The Veteran submitted a letter from the Social Security Administration (SSA) indicating his benefits for the years of 2005 through 2008.  He also provided another VA Form 10-10 EZR, dated in April 2017, but which he indicated was for 2006.  

In this case, the Board finds that the change in the Veteran's copay status was proper.  The Board notes that the Veteran initially declined to provide any income or financial information on which VA could determine his eligibility for copay exemption.  The Veteran did not provide that information during the calendar year for which he was seeking eligibility, although it appears the Veteran later provided evidence of his income such that eligibility for copay exemption could be verified beginning May 12, 2007.  Moreover, the first financial disclosure on which VA would have been able to ascertain his income, and thereby eligibility, was submitted in January 2008.  That application for eligibility would cover the preceding calendar year, which would be for 2007, not 2006.  See 38 C.F.R. § 17.47.    

In other words, after the expiration of the calendar year in this case in which the Veteran failed to provide income to verify his eligibility, the application received would be for the new calendar year, and VA is unable to retroactively go back and calculate exemption.  Further, as the same rules for pension apply, it is incumbent upon the Veteran to provide adequate financial and income disclosure in order to verify his eligibility for benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is a two-way street).  In this case, the Veteran refused to provide that information during the calendar year, and therefore, calculating his eligibility for copay exemption during that period was not possible; this is a failure by the Veteran to participate in his claim for benefits.

The Veteran would have the Board and VA retroactively make that determination on financial information that he has disclosed in 2008 and 2017.  However, as the rules are clear that such applications would only apply to the preceding calendar year, the Board and VA are prohibited from retroactively changing the Veteran's copay status for 2006 (or in this case, from May 12 2006 through May 11, 2007).  
In other words, in this case, for the period of May 12, 2006 through May 11, 2007, the financial information necessary to adjudicate this case would be the financial information from calendar year 2005, not 2006, which the Veteran continues to submit.  Consequently, even if the Board were able to look at the eligibility in this case, the Veteran has not proffered the correct financial evidence in this case to allow such determination to proceed.  


Accordingly, the change in the Veteran's copay status from exempt to required for the period of May 12, 2006 through May 11, 2007 was proper, and the Veteran's claim is therefore denied.  See 38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2016).





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	Georgia Department of Veterans Services
Department of Veterans Affairs


